DETAILED ACTION
This Office Action is in response to Application 16/612,945 filed on November 12, 2019.
Claims 1 – 15 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One information disclosure statement (IDS) was submitted with Application 16/612,945. The IDS submitted on November 12, 2019 was filed on the mailing date of the Application 16/612,945 on November 12, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on November 12, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on November 12, 2019 are accepted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 7 are rejected as being unpatentable over Colson (US Pub. 2018/0141685) in view of Laméris (US Pub. 2018/0104898).

Regarding claim 1, Colson teaches: 
A method of manufacturing an object, the method (para [0059]) comprising:
receiving data regarding the object (Fig 12 module 1206, para [0066]: item model); 
three-dimensionally printing the object from the data (Fig 12, paras [0059]); and 
three-dimensionally printing a wrapper from the data (Fig 12, para [0067] – [0068]: packaging model; See also para [0072]), 
the wrapper enclosing the object (para  [0077]), and 
including information regarding the three-dimensionally printed object (para [0088]),

Colson teaches specifically (red boxes and underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    760
    626
    media_image1.png
    Greyscale


[0059] In the example of FIG. 12, the system 1200 includes a computing device 1202 in communication with a 3D printer 1204A, a 2-D ink jet, dot matrix, and/or laser printer 1204B and a printer 1204C based on any technology available currently or in the future, and/or that is indicated by design requirements (printers 1204A, 1204B, and 1204C are referred to collectively herein as printers 1204). The computing device 1202 may also be in communication with the expanded material printing and/or packaging system 100 of FIG. 1, and which may form a part of the system 1200. The computing device 1002 may utilize one or more of the printers/packagers 100, 1204 to create and/or package an item. In a first example, a previously manufactured item may be placed in the scanning area 1210, and a package may be printed by operation of one or more of the printers 100, 1204A in the printing area 1212. In a second example, the 3D printer 1204A may create the item and print a package around the item. In a third example, the 3D printer 1204A may create the item, or it may have been previously manufactured, the expanded starch printing/packaging system 100 may print (e.g., extrude, pour, or spray) a package around the item, and the 2-D ink jet may print a label and/or postage on the package. Other combinations of item manufacturing, packaging and labeling may be performed, as indicated by design requirements, by the system 1200 and variations thereof, as discussed herein.

[0066] Referring back to FIG. 12, the memory 1218 includes a scanner module 1220, a modeling module 1222, a print module 1224, and manipulator module 1226, and a model store 1228. The scanner module 1220 may provide an interface (e.g., driver, application programming interface or “API,” or the like) to the scanner 1206. For instance the scanner module 1220 may provide commands to control the scanner 1206 to obtain information about the item. The scanner module 1220 may additionally receive the output of scanner 1206 (i.e., the scanned image(s) or sensor data captured by the scanner 1206). From the output of the scanner 1206, the scanner module is able to generate an item model 1230 (if one did not already exist) or may select and/or supplement an existing item model1230 (if one already exists). Once generated, selected, and/or supplemented, the item model 1230 may be stored in the model store 1228 or other repository for subsequent access by local and/or remote computing devices.


[0067] The modeling module 1222 generates a computer model of the packaging that is to be applied to the item. In other words, the modeling module 1222 determines the geometry and layout of the package that should be used to package the item, taking into account the item model 1230. The modeling module 1222 generates a packaging model 1232 describing the geometry layout of the package. The packaging model 1232 may be stored in the model store 1228. While the item models and packaging models are both shown as being stored in model store 1228 in this example, in other examples the item models and packaging models may be stored separately in memory 1218 or at one or more other data stores in communication with the computing device 1202. The modeling module1222 may be a stand alone module, or may be a part of, an add-on to, or may otherwise integrate with, a 3D 

[0068] Print module 1224 may provide an interface (e.g., driver, application programming interface or“API,” or the like) between the computing device 1202 and the printers 1204 and/or expanded material printing and/or packaging system 100. For example, the print module 1224 may include one or more printer drivers to provide commands for controlling the respective printers 1204 and/or expanded material printing and/or packaging system 100. Print module 1224 may control one or more of the printers 1204 and/or expanded material printing and/or packaging system 100 to generate packaging for the item according to packaging model 1232. The print module 1224 may control, among other things, the material or materials from which the package is to be printed, print speed of a print head of one or more of the printers 1204 and/or expanded material printing and/or packaging system 100, size and shape of packing material and/or an outer surface or shell of the package.


[0077] In some examples, the package printed by the printing process may be one continuous part. In that case, the package may completely encapsulate the item or may cover only part of the item. In the case that the package encapsulates the item, the package may provide an air and/or water tight package. In some examples, the package may be hermetically sealed. Because the package is printed, the package may be seamless, minimizing chances that the package will catch on surfaces it comes into contact with and consequently minimizing the chances of damage to the package or the surfaces with which it comes into contact. The seamless surfaces of the package may also improve material handling capabilities. For instance, the seamless surfaces of the package may make the package easier to slide on 


[0088] During or after printing the package structure, one or more pieces of information may be printed onto the package. The information may include, for example, shipping information (e.g., sender and/or recipient address), postage for the package, a packing list of the item(s) in the package, shipping instructions (e.g., “fragile”, “this end up,” etc.), opening instructions, set up or assembly instructions, “quick-start instructions,” description of features of the package (e.g., child safety, desiccant, etc.),warning labels (e.g., hazardous materials), a list of materials from which the package is constructed, a packaging license (e.g., “by opening this package you agree to be bound by the terms . . . ”), a machine readable code (e.g., quick response code, bar code, 3D relief code, or the like), a date on which the package was printed, a location at which the package was printed, an entity that printed the package, an identifier of the printer that printed the package, or any other pertinent information. The information may be printed in 2-D or 3D by one or more of the printers 1204, by the expanded materialprinting and/or packaging system 100, and/or by a 2-D printer located in or proximate the printing area 1212.

but, Colson does not explicitly disclose: 
three-dimensionally printing the object from the data; 
including information regarding the three-dimensionally printed object.

However, Laméris teaches: 
three-dimensionally printing the object from the data (Fig 6c, step 616, para [0056]); 
including information regarding the three-dimensionally printed object (Fig 5, paras [0054] & [0045]).


Laméris teaches specifically (red boxes and underlines are added by Examiner for emphasis):





    PNG
    media_image2.png
    787
    606
    media_image2.png
    Greyscale





[0054] In act 612, the object identification system may determine whether the identified object is defective (e.g., damaged, misshapen, broken, off-color, or any combination of the foregoing defects). In some embodiments, the object identification system may compare one or more characteristics of the printed object (e.g., color, shape, size, location of certain features) with a model of the identified object to identify one or more faults. In these embodiments, the object identification system may proceed to act 614 of notifying the operator responsive to identifying faults. Otherwise, the object identification system may proceed to act 608 and generate a label for the object. For example, the object identification system may determine whether the printed object is off-color by identifying a color of the object based on the information received from the imaging device 102 and comparing the identified 614 responsive to determining that the printed object is off-color and, otherwise, proceed to act 608. As another example, the object identification system may determine whether the printed object is defective by comparing a model (e.g., a point cloud model) of the printed object generated based on information from the imaging device 102 with a model of the identified object to identify discrepancies. In this example, the object identification system may proceed to act 614 responsive to determining that the printed object is defective and, otherwise, proceed to act 608.  
[0056] In act 616, the object identification system may send an instruction to print another copy of the defective object. For example, the object identification system may send an instruction to an external system to have another copy of the identified object printed.



 
    PNG
    media_image3.png
    616
    992
    media_image3.png
    Greyscale




[0045] FIG. 5 illustrates an example label 500 for an identified object. The label 500 includes a barcode 504 that corresponds to, for example, the model employed to print the object and/or a purchase order that includes the object. The label 500 also includes a description 502 including information identifying the object. The description 502 may include, for example, a customer order number, production order information, a material code corresponding to the material used to print the object, and a model number corresponding to the object.


It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Colson to incorporate the teachings of Laméris including information based on the three-dimensionally printed object. The one of ordinary skill in the art would have been motivated to do so to identify uniquely the printed object on the wrapper of the printed object, thereby information to be used in subsequent processing steps such as shipping (Laméris: paras [0020]).


Regarding claim 2, modified Colson teaches all the limitations of claim 1. 
	
	Modified Colson further teaches, and Colson and Laméris also teach wherein: 

wherein the information includes machine- readable information and human readable information (Colson: para [0088]; Laméris: Fig 5, paras [0054] & [0045]). 

Regarding claim 3, modified Colson teaches all the limitations of claim 1. 
	
	Modified Colson further teaches, and Colson and Laméris also teach wherein: 

the information includes a job ticket (Colson: para [0088]; Laméris: Fig 5, paras [0054] & [0045).


Regarding claim 4, modified Colson teaches all the limitations of claim 1. 
	
Modified Colson further teaches, and Colson also teaches wherein: 
the data includes design data for three- dimensionally printing the object and dimension data for three-dimensionally printing the wrapper to enclose the object (Colson [0067]).

Regarding claim 5, modified Colson teaches all the limitations of claim 1. 
	
Modified Colson further teaches, and Colson also teaches wherein: 
the dimension data is automatically generated from the design data (Colson [0067]).

Regarding claim 6, modified Colson teaches all the limitations of claim 4. 
	
Modified Colson further teaches, and Laméris also teaches wherein: 
the information is automatically generated based on the design data (Laméris: Fig 5, paras [0054] & [0045]).

Regarding claim 7, modified Colson teaches all the limitations of claim 1. 

Modified Colson further teaches, and Colson also teaches wherein: 
three-dimensionally printing the object includes three-dimensionally printing a plurality of objects and wherein three- dimensionally printing the wrapper includes three-dimensionally printing one wrapper around the plurality of objects (Colson [0064]).

[0064] When an item is received, the item may be placed in a scanning area 1210, where the item
may be scanned by the scanner 1206 to determine the nature of the item. Once the item has been
scanned and the system 1200 has determined the nature of the item to be packaged, the item may be
moved to a printing area 1212 where the item will be packaged by one of the printers 1204 and/or the
expanded material printing and/or packaging system 100. The item may be packaged alone or with
one or more other items (e.g., other items that are part of a same order and/or are to be shipped to the
same location). Once the item(s) are packaged, the packaged item(s) may be output to an output area
1214 for storage, shipping, and/or further processing. The following description describes the process
of packaging a single item. However, it should be understood that the process may also be used to
print packaging for/around multiple items.


Claims 8 are rejected as being unpatentable over Colson (US Pub. 2018/0141685) in view of Laméris (US Pub. 2018/0104898), and in further view of Butler (US Pat. 9,636,871).

Regarding claim 8, modified Colson teaches all the limitations of claim 1, 
	but modified Colson does not explicitly disclose wherein: 
three-dimensionally printing the wrapper includes co-manufacturing the wrapper with the object.

However, Butler teaches wherein:
three-dimensionally printing the wrapper includes co-manufacturing the wrapper with the object (Figs 3 & 6, col 11, ln 33 - 43).

Butler teaches specifically (red boxes and underlines are added by Examiner for emphasis):



    PNG
    media_image4.png
    727
    503
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    554
    450
    media_image5.png
    Greyscale



FIGS. 3-5 show segmentation of a single job into multiple sub-objects or sub jobs which may then be printed separately (e.g. on different printers or sequentially on the same printer) or at the same time on the same printer (e.g. sub-objects 302-303 in examples 310, 320 in FIG. 3). In addition to, or instead of, printing more than one sub-object from the same input job at the same time on the same printer, the optimization process (in block 206) may identify multiple jobs, or sub-objects from multiple jobs, that can be combined (or aggregated) and printed at the same time on the same printer, as shown in the schematic diagram in FIG. 6.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Colson to incorporate the teachings of Butler, wherein three-dimensionally printing the wrapper includes co-manufacturing the wrapper with the object. The one of ordinary skill in the art would have been motivated to do so optimize latency and/or throughput of the 3D manufacturing  process, thereby minimizing the overall manufacturing time of the object and wrapper (Butler: col 1, ln 6 – 17;  col 1, 32 - 47).

Regarding claim 9, modified Colson teaches a co-manufacturing method of manufacturing for three-dimensionally printed object and three-dimensionally printed wrapper enclosing the three-dimensionally printed object. Therefore, modified Colson teaches a co-manufactured device.

Regarding claim 10, modified Colson teaches all the limitations of claim 9.
Modified Colson further teaches, and Colson also teaches wherein: 

the wrapper is a three- dimensionally printed cage enclosing the three-dimensionally printed object (Colson: para [0019]).

Colson teaches specifically (red boxes and underlines are added by Examiner for emphasis

[0019] In some examples, the package may include a base composed of paper card (or card of some

foil, etc.), which can, in some examples, contain printed information, branding, etc. This base can be
composed of a set of particularly sized elements (e.g., various sizes of cards or other base elements
that would accommodate the packaging of various items), or it can be custom cut to the desired size
for each item, or it could be cut from a continuous roll of material (e.g., cardstock, paper, sheet metal,
foil, etc.) on-demand. The base may be substantially planer (e.g., a sheet), or may be three dimensional
(e.g., a pan, tray, box, bowl, cylinder, etc.). In examples that include a 3D printer, the base
of the package may be 3D printed. Thus, the base of the package may take any desired two or three dimensional shape. The size and shape of the base may be determined based at least in part on a
size, shape, and/or weight of the item to be packaged.

but modified Colson does not explicitly disclose wherein: 
the wrapper is a three- dimensionally printed cage enclosing the three-dimensionally printed object.
However, the configuration of printing the wrapper as a three- dimensionally cage was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the printing the wrapper as a three- dimensionally cage was significant (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance of printing the wrapper as a three- dimensionally cage and, therefore, the printing the wrapper as a three- dimensionally cage is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B) ).

Regarding claim 11, modified Colson teaches all the limitations of claim 9.
Modified Colson further teaches, and Colson also teaches wherein: 

the wrapper includes a generally opaque surface having the information (Colson: para [0037]).

Colson teaches specifically (red boxes and underlines are added by Examiner for emphasis:

[0037] A shellac or coating assembly 116 is configured to spray, wipe, and/or spread a layer or
covering of shellac, plastic, sealant, paint, and/or other coating material over the smoothed foam
surface of the package. The coating material is selected to allow printing, such as ink jet printing, to be
applied to the top of the package. In some examples, the coating material may be transparent or
translucent. In some examples, the coating material may be opaque.

Regarding claims 12 - 13, modified Colson teaches a co-manufacturing method of manufacturing for three-dimensionally printed object and three-dimensionally printed wrapper enclosing the three-dimensionally printed object. Therefore, modified Colson teaches a co-manufactured device.

Regarding claims 14-15, modified Colson teaches a co-manufacturing method of manufacturing for three-dimensionally printed object and three-dimensionally printed wrapper enclosing the three-dimensionally printed object including information regarding the three-dimensionally printed object. Therefore, modified Colson teaches a co-generating method of manufacturing an object.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Levine (US Pub. 2015/0145158): Levine teaches system and method for 3d print manufacturing of packages with labeling. 
Rodriguez (US Pat. 10,686,963): Rodriguez teaches 3d printing a label for object. 
Divine (US Pub. 2015/0096266): Divine teaches system and method for 3d print manufacturing of packages with labeling. 
Czinger (US Pub. 2018/0339456): Czinger teaches system and method for co-manufacturing/co-generating 3d print packages and label.
Meess (US Pub. 2018/0253080): Meess teaches system and method for co-manufacturing/co-generating parts of 3d printed part. 
Meess (US Pub. 2020/0233399): Meess teaches system and method for co-manufacturing/co-generating parts of 3d printed part. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/14/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115